Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This Examiner's Amendment and Reasons for Allowance is in response to the application filed on 5/29/20.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
Allowable Subject Matter
Claims 1, 3-6, 8, 10-13, 15 and 17-19 are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/20, 10/23/20, 4/7/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Neil Barnes (Reg # 72,308) on 6/7/21 via email on 6/9/21. Terminal Disclaimer was filed and approved on 6/9/21.

This application has been amended as follows:

AMENDMENTS TO THE CLAIMS:


1. (Currently amended) A method for enforcing at least one rule within a geofence, comprising:
a fencing agent embedded in a code of an application of a device determining the device is within the geofence, wherein the geofence is defined by a multiplicity of Internet Protocol (IP) addresses, and wherein each IP address defining the geofence is related to a geographic designator;
the fencing agent embedded in the code of the application of the device identifying at least one rule associated with the geofence; [[and]]
implementing the at least one rule associated with the geofence for the device when the device is within the geofence;
wherein the at least one rule includes an instruction for the device to determine a location of an object within the geofence and verify that the object is permitted to occupy the location within the geofence; and
wherein the at least one rule comprises a rule restricting or enabling access to content stored on the device or accessible from the device within the geofence.
2. (Canceled)

4. (Original) The method of claim 1, wherein the device comprises at least one camera, and wherein implementing the at least one rule comprises disabling the at least one camera.
5. (Currently amended) The method of claim 1, wherein the device comprises at least one camera, and wherein implementing the at least one rule comprises blurring, blacking out, distorting, or otherwise obstructing a portion of [[an]] at least one object viewed by the at least one camera, an entirety of the at least one [[an]] object viewed by the at least one camera, or an entirety of an area viewed by the at least one camera.
6. (Currently amended) The method of claim 5, wherein the portion of the at least one object, the entirety of the at least one object, or the entirety of the area is located in a second geofence.
7. (Canceled)
8. (Currently amended) A system for enforcing at least one rule within a geofence, comprising:
a fencing agent embedded in a code of an application of a device including a processor and a memory;
a multiplicity of Internet Protocol (IP) addresses defining the geofence, wherein each IP address defining the geofence is related to a geographic designator;
wherein the fencing agent embedded in the code of the application of the device is configured to identify at least one rule associated with the geofence; and
wherein the fencing agent is configured to implement the at least one rule for the device when the device is within the geofence;
wherein the at least one rule includes an instruction for the device to determine a location of an object within the geofence and verify that the object is permitted to occupy the location within the geofence; and
wherein the at least one rule comprises a rule restricting or enabling access to content stored on the device or accessible from the device within the geofence.
9. (Canceled)
10. (Original) The system of claim 8, wherein the device comprises at least one speaker, and wherein implementing the at least one rule comprises silencing the at least one speaker.
11. (Original) The system of claim 8, wherein the device comprises at least one camera, and wherein implementing the at least one rule comprises disabling the at least one camera.
12. (Currently amended) The system of claim 8, wherein the device comprises at least one camera, and wherein implementing the at least one rule comprises blurring, blacking out, distorting, or otherwise obstructing a portion of [[an]] at least one object viewed by the at least one camera, an entirety of the at least one [[an]] object viewed by the at least one camera, or an entirety of an area viewed by the at least one camera.
13. (Original) The system of claim 8, wherein implementing the at least one rule comprises prohibiting text messaging.
14. (Canceled)
15. (Currently amended) An apparatus for enforcing at least one rule within a geofence, comprising:
a fencing agent embedded in a code of an application of a device including a processor and a memory;
wherein the fencing agent embedded in the code of the application of the device is configured to query for at least one Internet Protocol (IP) address defining the geofence, wherein each IP address defining the geofence is related to a geographic 
wherein the fencing agent is configured to determine at least one rule associated with the at least one IP address; [[and]]
wherein the fencing agent is configured to implement the at least one rule for the device device is located within the geofence; 
wherein the at least one rule includes an instruction for the device to determine a location of an object within the geofence and verify that the object is permitted to occupy the location within the geofence; and
wherein the at least one rule comprises a rule restricting or enabling access to content stored on the device or accessible from the device within the geofence.
16. (Canceled)
17. (Original) The apparatus of claim 15, wherein the device comprises at least one speaker and/or at least one camera, and wherein implementing the at least one rule comprises silencing the at least one speaker and/or disabling the at least one camera.
18. (Currently amended) The apparatus of claim 15, wherein the device comprises at least one camera, and wherein implementing the at least one rule comprises blurring, blacking out, distorting, or otherwise obstructing a portion of [[an]] at least one object viewed by the at least one camera, an entirety of the at least one [[an]] object viewed by the at least one camera, or an entirety of an area viewed by the at least one camera.
19. (Currently amended) The apparatus of claim 18, wherein the portion of the at least one object, the entirety of the at least one object, or the entirety of the area is located in a second geofence.



ALLOWABLE SUBJECT MATTER
Claims 1, 3-6, 8, 10-13, 15 and 17-19 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Partheesh et al. (US 2012/0172027 A1) teaches a geofence service that enables various remote control and automatic operations based a user's current geographic position as determined by the user's mobile device's current geographic location. The geofence service enables the user to define one or more geofences based on specific geographic locations. Such geofences may be applied against several geofence applications for remote and automatic control of devices. In one embodiment, the mobile device's volume or power control settings are adjusted based on the user's location inside or outside a geofence. In one embodiment, temperature setting of a building or house is controlled based on user's proximity to a geofence. In one embodiment, electrical appliances within a home are activated and controlled automatically based on user's current geographic location (Partheesh, [Abstract, Summary]).
Brudnicki et al. (US 2012/0265685 A1) teaches a system for automatically selecting a credential among a plurality of credentials on a portable communication device based on a geo-location of the portable communication device and based on a  (Brudnicki, [Abstract, Summary]).
Rahnama (US 2015/0031398 A1) teaches systems and methods in which one can leverage a zone-specific address to access or otherwise manage zones. One aspect of the inventive subject matter includes a method of linking to a geo-fenced zone. Contemplated methods include configuring a device to process a digital document according to one or more zone address identification rules. The device can include a cell phone, tablet, kiosk, appliance, computer, phablet, vehicle, or any other suitably configured computing device. The processing engine (e.g. a word processor, browser, email application, document viewer, media player, messaging application, etc.) receives a digital document from a user, website, server, or another suitable source. The digital document can be a Word.TM. document, web page, or other type of file that stores text data, audio data, video data, game data, or other type of data. The document processing engine processes the digital document according to the zone address identification rules to determine if there are one or more addresses present. Through the use of the zone address identification rules, the engine identifies one or more zone address tokens (e.g., prefixes, suffixes, framing characters, etc.) indicative of document (Rahnama, [Abstract, Summary]).
However, the prior art of records fail to teach or suggest individually or in combination, A method for enforcing at least one rule within a geofence, comprising:
a fencing agent embedded in a code of an application of a device determining the device is within the geofence, wherein the geofence is defined by a multiplicity of Internet Protocol (IP) addresses, and wherein each IP address defining the geofence is related to a geographic designator;
the fencing agent embedded in the code of the application of the device identifying at least one rule associated with the geofence; 
implementing the at least one rule associated with the geofence for the device when the device is within the geofence;
wherein the at least one rule includes an instruction for the device to determine a location of an object within the geofence and verify that the object is permitted to occupy the location within the geofence; and
wherein the at least one rule comprises a rule restricting or enabling access to content stored on the device or accessible from the device within the geofence.
as set forth in independent claims 1, 8 and 15. Dependent claims further limits allowed independents claims 1, 8 and 15; therefore, they are also allowed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
6/16/21